Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action responses to the Applicant’s Amendment filed on 08/02/2021.
	Applicant has submitted an electronic Terminal Disclaimer for both US Patent No. 10,176,870, 10546,639 and 10,957,389 to overcome double patenting rejection.
Claims 1-20 are pending for examination.

The terminal disclaimers filed on 08/02/2021 have been reviewed and accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
    Claims 1-20 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “the gate element is configured to transport a first charge 
          Regarding claims 2-7, the claims have been found allowable due to their dependencies to claim 1 above. 

	Regarding independent claim 8, the prior art does not teach or suggest the claimed invention having “transporting a first charge from a gate element of the memory cell to a first charge storage element of the memory cell; transporting a second charge from the gate element to a second charge storage element of the memory cell; transporting the first charge from the first charge storage element to the gate element; and transporting the second charge from the second charge storage element to the gate element”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 9-14, the claims have been found allowable due to their dependencies to claim 8 above. 

	Regarding independent claim 15, the prior art does not teach or suggest the claimed invention having “he gate element is configured to transport a first charge therefrom to the volatile charge storage element and transport a second charge therefrom to the non-volatile charge storage element; the volatile charge storage element is configured to transport the first charge therefrom to the gate element; and

          Regarding claims 16-20, the claims have been found allowable due to their dependencies to claim 15 above. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375.  The examiner can normally be reached on Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MINH D DINH/Examiner, Art Unit 2827     



/HOAI V HO/Primary Examiner, Art Unit 2827